—Judgment, Supreme Court, New York County (Colleen McMahon, J.), rendered July 10, 1998, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 6 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). Concur — Williams, J. P., Tom, Saxe, Buckley and Friedman, JJ.